             Case 1:21-cv-07100-AKH Document 13
                                             12 Filed 09/21/21
                                                      09/20/21 Page 1 of 1



MITCHELL SILBERBERG & KNUPP LLP                                                                     Eleanor M. Lackman
                                                                                                                Partner
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (212) 878-4890 Phone
                                                                                                     (917) 546-7675 Fax
                                                                                                         eml@msk.com


September 19, 2021
                                                                             So ordered,
VIA FACSIMILE ((212) 805-7942)                                               /s/ Alvin K. Hellerstein
                                                                             Alvin K. Hellerstein
                                                                             9/21/21
The Honorable Alvin K. Hellerstein, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street, Room 1050
New York, NY 10007

Re:       Steinmetz v. Shutterstock, Inc., 21-cv-7100 (AKH); Request for Extension of Time to
          Respond to Complaint

Dear Judge Hellerstein:

We represent defendant Shutterstock, Inc. (“Shutterstock”) in the above-referenced action, and
we write pursuant to Your Honor’s Rule 1.D. with consent of the plaintiff to request a thirty-day
extension of time to answer, move, or otherwise respond to the Complaint filed in this action.
The original date to respond presently is September 21, 2021. This is the first request for an
adjournment or extension of the deadline to respond to the Complaint, and the extension will not
affect any other scheduled dates, as no dates have yet been scheduled.

We thank the Court for its consideration of this request.

Respectfully,



Eleanor M. Lackman

EML




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
13510170.1
